     MICHAEL CHASTAINE, State Bar #121209
1    THE CHASTAINE LAW OFFICE
     2377 Gold Meadow Way, Suite 100
2    Gold River, CA 95670
     Telephone: 916-732-7150
3
     Attorneys for Defendant
4
     Kevin Savangsy
5
6                        IN THE UNITED STATES DISTRICT COURT
7                      FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9                                               ) Case No.: 2:19 CR 41 GEB
     UNITED STATES OF AMERICA,                  )
10                                              ) STIPULATION AND ORDER
                  Plaintiff,                    ) CONTINUING STATUS CONFERENCE
11                                              )
           v.                                   )
12                                              )
     KEVIN SAVANGSY,                            )
13                                              )
                  Defendant.                    )
14
15
           It is hereby stipulated between the parties, Quinn Hochhalter, Assistant United
16
17   States Attorney, and Michael Chastaine, attorney for Kevin Savangsy, that the status

18   conference date of Friday, April 26, 2019 should be continued until Friday, June 21,
19
     2019. The continuance is necessary in that counsel recently substituted into the case and
20
     is in the process of reviewing the discovery, conducting investigation and discussing the
21
22   matter with Mr. Savangsy.
23
           IT IS STIPULATED that the period of time up to and including June 21, 2019 be
24
     excluded in computing the time within which the trial must commence under the Speedy
25
26   Trial Act, pursuant to 18 U.S.C. §3161(h)(7) and Local Code T4, for ongoing preparation
27
28


                                                 1
     of counsel. It is further stipulated that the need for a continuance and continued counsel
1
2    preparation outweighs the interests of the public and the defendant in a speedy trial.
3
     .
4
     Dated: April 22, 2019                     By: ____/s/ Michael Chastaine
5
                                                     MICHAEL CHASTAINE
6                                                    Attorney for Kevin Savangsy
7
8
9    Dated: April 22, 2019                             McGREGOR SCOTT
10                                                     United States Attorney
11                                                     By: /s/ Quinn Hochhalter
12                                                     QUINN HOCHHALTER
                                                       Assistant U.S. Attorney
13
14
15
16
                                               ORDER
17
            GOOD CAUSE APPEARING, in that it is the stipulation of the parties:
18
            IT IS HEREBY ORDERED that the status conference scheduled for Friday, April
19
     26, 2019 at 9:00 a.m. be continued to Friday, June 21, 2019 at 9:00 a.m. and that the
20
     period from April 26, 2019 to June 21, 2019 is excludable from calculation under the
21
     Speedy Trial Act pursuant to 18 U.S.C. §3161(h)(8)(A) and local rule T4. Further, that
22
     the need for a continuance and continued counsel preparation outweighs the interests of
23
     the public and the defendant in a speedy trial.
24
25   Dated: April 23, 2019

26
27
28


                                                  2
